EXHIBIT 10.1
 
CONTRACT OF LEASE




KNOW ALL MEN BY THESE PRESENTS:


This CONTRACT OF LEASE made and entered into this 11th day of October, 2007 by
and between:




AVERON HOLDINGS CORPORATION, a corporation duly organized and existing under and
by virtue of the laws of the Philippines, with principal office address at Jaka
6780 Building, 6780 Ayala Avenue, Makati City, represented herein by its
Assistant Vice President & Senior Vice President, LODA C. PAPILLA & ADELINE N.
CARBONELL (hereinafter referred to as the LESSOR);


- and –


MBS TEK CORPORATION, a corporation duly organized and existing under and by
virtue of the laws of the Philippines, with principal office address at the 2/F
Astillero Bldg., Oro Site, Quezon Ave. Ext., Legaspi City 4500 and local address
at the 6/F RCC Center, Shaw Blvd., Pasig City, represented herein by its
_______________, __________________, (hereinafter referred to as the LESSEE);


         - W I T N E S S E T H:  That -


WHEREAS, the LESSOR is the true, lawful and registered owner of the JAKA 6780
Building (the "Building"), consisting of Fifteen (15) storeys with penthouse and
basement, situated at 6780 Ayala Avenue, Makati City;


WHEREAS, the LESSEE desires to lease a portion of the Building and the LESSOR is
willing to let the same to the LESSEE;


NOW, THEREFORE, for and in consideration of the foregoing premises and the
conditions and stipulations hereinafter set forth, the LESSOR hereby leases unto
the LESSEE the 5th Floor of the Building, described below, under the following
terms and conditions:


1.  LEASED PREMISES  - The premises subject of this Contract (the "Leased
Premises") shall consist of a gross area of  1,017  square meters, of the 5th
Floor of the Building, as shown on the sketch plan attached hereto as Annex "A"
and made an integral part hereof.


This lease does not extend to the exterior portion of the Leased Premises, nor
to the corridors, passageways or hallways, lobbies and the like, around or
adjacent to the Leased Premises, and the painting, posting or affixing of
business signs, notices or advertising media (if any be allowed by prior written
consent of LESSOR) in the exterior portions of the Leased Premises shall not be
construed as permitting or effecting an extension of this lease to such
portions.


2.  
TERM OF LEASE - This Contract shall be for a period of three (3) years,
commencing on September 19, 2007 and automatically terminated on September 18,
2010 subject to renewal for another three (3) years, upon such terms and
conditions to be mutually agreed upon by the parties.  In case the LESSEE
decides not to renew the contract; it must inform the LESSOR in writing at least
sixty (60) calendar days before expiry of the lease term.  Should the LESSEE
holdover and remain in possession of  the premises after the expiration or its
renewal or extension without the LESSOR’S consent, such holdover or continuous
possession shall not be deemed as a renewal of the lease, and the LESSEE shall
be obliged to pay a monthly rent equivalent to one hundred fifty percent (150%)
of the basic rent without prejudice to any right of the LESSOR to file an
ejectment suit to compel recovery of the premises and recover whatever damages
it may suffer because of unlawful detainer.



No interruption in the physical possession by the LESSEE for any reason shall
serve to extend the term of this lease. The LESSOR shall be entitled to the
immediate recovery of the possession of the Leased Premises upon such automatic
termination, without the necessity of any previous notice or demand, or of any
judicial action for ejectment or recession; provided, however, that the
continued possession by LESSEE of the Leased Premises for fifteen (15) calendar
days or more after the said automatic termination of this Contract shall never
be interpreted as implied renewal thereof, the provisions of Article 1670 of the
new Civil Code to the contrary notwithstanding, and no matter how long LESSEE
may continue the illegal possession of the Leased Premises thereafter, LESSOR
shall always retain the right to eject LESSEE pursuant to the provisions of
Sections 38 (a) and 38 (b) herein-below, which sections shall continue to have
full force and effect; provided, finally, that if the LESSEE should persist in
occupying the Leased Premises without any valid lease contract in writing after
the expiration or earlier termination of this Contract, then LESSEE shall be
liable to pay LESSOR such reasonable value for the use and enjoyment of said
Leased Premises as may be determined by LESSOR in its sole discretion, over and
above any damages.


The Parties agree that the Lessee shall be given a two (2) months rent-free fit
out period which shall commence on July 19, 2007 until September 18, 2007,
provided that, utilities and Common Area Charges for this period shall be for
the exclusive account of the Lessee. Moreover, during the said fit-out period,
the LESSEE, its officers, employees, and agents are permitted to enter the
Leased Premises for the purpose of renovating the same, provided that
improvements to be made on the premises shall be subject to appropriate permits
and licenses and/or approvals by Landev Corporation as administrators of the
building.


3.  PRE-TERMINATION OF CONTRACT  - Should the LESSEE wish to pre-terminate this
Contract of Lease for whatever reason, the LESSEE shall notify the LESSOR in
writing at least  sixty (60) calendar days in advance of the pre-termination
date, and shall, simultaneous therewith, pay to the LESSOR a pre-termination
penalty in an amount equivalent to one (1) month’s rental.


4.  
RENTAL -For and in consideration of the use of the Leased Premises, the LESSOR
requires the LESSEE and the latter hereby agree to pay monthly rental, to be
paid to the LESSOR’s office address in advance and within the first five (5)
working days of the month. The basic monthly rental of FOUR HUNDRED FIFTY-FIVE
THOUSAND SIX HUNDRED SIXTEEN  PESOS & 00/100 (Php 455,616.00), Philippine
Currency, inclusive of 12% VAT, Payment shall commence on the 1st month of the
Lease Term and shall be covered by acceptable post dated checks to be issued by
batches of twelve (12) checks each batch to be issue and submitted on the last
month of each year prior to the next year of the lease period, as follows:



a.  
Eleven (11) postdated checks for the first (1st) year of the lease period
submitted upon signing of the lease contract;

b.  
Twelve (12) postdated checks for the second (2nd) year of the lease period
submitted on the tenth (10) month of the first (1st) year of the lease contract;

c.  
Ten (10) postdated checks for the third (3rd) year of the lease period submitted
on the tenth (10) month of the second (2nd) year of the lease contract.



The amount of checks for the 2nd year shall be adjusted accordingly based on the
applicable escalation rate for that year.  No rentals shall be recognized as
having been paid unless evidenced by an Official Receipt of the Lessor.  Neither
payment of rentals made by the Lessee to unauthorized person are to be
recognized.


All payments shall be made without the necessity of any previous demand or
service of a collector, it being understood that in case of default, any amount
owing shall automatically bear interest at the rate of two percent (2%) per
month, plus penalty of two percent (2%) per month computed from the due date
until fully paid, and in addition, LESSEE shall be liable to LESSOR for an
additional sum equivalent to twenty-five percent (25%) of the rentals due and
unpaid as attorney's fees in the event of litigation, without prejudice to the
LESSOR's right to terminate this Contract and to eject the LESSEE as hereinafter
set forth.  Furthermore, and in addition to the foregoing, in the event LESSEE
incurs any delay in the payment of rentals for a period of thirty (30) calendar
days or more, the LESSOR shall be entitled to summarily cut off all electricity,
telephone, water and other utility services to the Leased Premises.


The LESSEE shall, upon the execution of this Contract, make a deposit with the
LESSOR in amount equivalent to three (3) months rental amounting to ONE MILLION
THREE HUNDRED SIXTY-SIX THOUSAND EIGHT HUNDRED FORTY-EIGHT PESOS & 00/100 (Php
1,366,848.00) Philippine Currency, inclusive of 12% VAT, as advance rental.  The
said advance rental shall be applicable on the first   and the last months of
the lease term.


There would be an escalation rate at ten percent (10%) per annum based on the
applicable monthly rental rates, which shall commence effective on the second
(2nd) year of the lease term  and every year thereafter until  the third (3rd)
year.


LEVEL              PERIOD OF
LEASE             RATE/SQ.M.                       RENTAL (VAT exclusive)
                      2007 -
2008                       Php400.00/sq.m.                   Php406,800.00 /
month
                             2008 -
2009                       Php440.00/sq.m.                   Php447,480.00 /
month
                             2009 -
2010                       Php484.00/sq.m                    Php492,228.00 /
month


            5.  COMMON AREA CHARGES - In addition to the rent, Lessee agrees to
pay, once each calendar month, its proportionate share of all cost and expenses
of every kind and nature as may be paid or incurred by Lessor during the term of
this Lease for the Common Areas, which shall include, but not be limited to,
security services, janitorial services, water and electrical charges and other
utilities and services for the Common Areas, right of way charges, management
and administrative services and expenses.  Lessee’s share will be in accordance
with the schedule of Common Area Charges set forth below.


P 100.00 / sq.m./ month or ONE HUNDRED ONE THOUSAND SEVEN HUNDRED
PESOS   (P101,700.00)


As the exigencies of the situation may require, reasonable increase in Common
Area Charges will be effected upon proper notification of the parties.


6.  SECURITY DEPOSIT  - The LESSEE shall, upon  signing of this Contract or
conformity to the notice of approval whichever comes earlier, pay the LESSOR an
amount equivalent to three (3) months rentals,  amounting to ONE MILLION TWO
HUNDRED TWENTY THOUSAND FOUR HUNDRED PESOS  & 00/100 (Php 1,220,400.00),
Philippine Currency, which deposit shall be considered and held by the LESSOR as
security for the full and faithful observance and performance by the LESSEE of
all of the terms, conditions and provisions of this Contract.


In the event of LESSEE's failure to comply with any of the terms and conditions
of this Contract, the LESSOR may, at its option, appropriate and apply the said
deposit or a part thereof as may be necessary to compensate the LESSOR for
whatever expense, loss or damage it may sustain on account of such breach by the
LESSEE.  The giving of a security deposit to guarantee the payment of rentals
falling due after date does not extinguish or novate the obligation to satisfy
the same or impair the right of the LESSOR to terminate and/or to bring an
action for unlawful detainer.  Should the entire deposit or any part thereof be
appropriated or applied by the LESSOR, whether for the payment of rental in
arrears or other sums due and payable to the LESSOR by the LESSEE hereunder,
then the LESSEE shall, upon written demand by the LESSOR, immediately remit to
the LESSOR such amount or amounts as will be sufficient to restore the said
deposit to the sum required to be deposited hereunder, and the LESSEE'S failure
to do so within five (5) calendar days after receipt of such demand shall
constitute a breach of this Contract.


If the LESSEE has fully and faithfully complied with all of the terms,
conditions and provisions hereunder, all utility bills, common area and other
charges accruing up to and when the LESSEE vacates the leased premises, said
security deposit or any remaining portion thereof shall be returned to the
LESSEE within sixty (60) calendar days after LESSEE has actually and permanently
vacated the leased premises or until such time that charges for utilities and
common area expenses as well as other miscellaneous charges have been determined
and applied against the security deposit.  It is further understood that the
deposit shall not earn any interest whatsoever.


7.  UTILITIES - The LESSEE shall pay for its own electricity, water, telephone,
air conditioning, telex and other utilities and facilities used by it in the
Leased Premises up to the actual date when LESSEE vacates the Leased Premises,
as and when billed to the LESSEE.  Section 4, second paragraph shall also apply
herein.


Any other amount required to be paid by the LESSEE to the LESSOR hereunder
shall, if unpaid on its due date, similarly earn interest at the rate of two (2)
percent per month starting from the date of default.  Any amount advanced by the
LESSOR for and in behalf of LESSEE with the LESSEE's consent, or without such
consent if the advance was made by the LESSOR to protect its own interest, shall
become due and demandable within five (5) calendar days from the date LESSEE is
notified in writing by the LESSOR of such amount advanced by the LESSOR, and
shall also earn interest at the rate of two (2%) percent per month from such
date until the said amount is fully paid and settled.


8.  FACILITIES AND/OR SERVICES USED IN COMMON - The cost of maintenance of
facilities and/or services used in common by the LESSEES of the Building such as
canteen, hallways, comfort rooms, parking spaces and the like shall be borne by
all the LESSEES using their respective proportionate share.  Such services may
include, but not limited to, janitorial, maintenance, security, electrical,
plumbing and air-con maintenance.  The provision of Section 4, second paragraph,
shall also apply herein.


9. USE OF THE PREMISES - The Leased Premises shall be used exclusively by the
LESSEE for office purposes only.  LESSEE shall not divert the Leased Premises to
any other use without the prior written consent of the LESSOR.  It is expressly
agreed that, if at any time during the existence of this lease and without the
previous written consent of the LESSOR, the Leased Premises are used for any
other purposes, the LESSOR shall have the absolute right to rescind this
Contract in accordance with paragraph 38 hereof.


9. A.  FLOOR LOAD  - No portion of the Leased Premises shall be loaded in excess
of 45.5 kilos (100 pounds) per square foot at the ground floor, and 36.4 kilos
(80 pounds) per square foot on the remaining floors, nor shall any safe or other
articles in excess of 221 kilos (500 pounds) be placed in or removed from the
Leased Premises without the prior written consent of LESSOR, which consent shall
not be unreasonably withheld, conditioned or delayed


9. B.  SHADES, AWNINGS, SIGNS, ADVERTISEMENTS, ETC.  -  No shades, awnings,
blinds or window guards shall be installed or used in or about the Leased
Premises without the prior written consent of the LESSOR, nor shall any sign,
advertisement or notice of any kind be inscribed, painted, affixed or displayed
on any of the windows, doors or any part of the outside of the Leased Premises
without the prior written consent of LESSOR first obtained, which consent,
however, shall not be unreasonably withheld.


Only the LESSEES of ground floor office spaces fronting the road, shall be
entitled to inscribe, paint, affix or display any such sign, advertisement or
notice; provided, that such signs, advertisements or notices are placed and
limited within the area of the ground floor of the Building.




10.  CARE OF EQUIPMENT AND THE LEASED PREMISES -


a) Any breakdown in, damage to, or non-operation of:
                      1.  Elevators;
                      2.  Emergency power supply system and electrical control
station;
                      3.  Air conditioning; and
                      4.  Water pumps;


occasioned by the negligence and/or willful acts of the LESSEE, its employees
and agents, visitors or guests shall be chargeable to the account of the LESSEE.


b) The LESSEE shall, at its sole expense, maintain the Leased Premises in a
clean and sanitary condition, free from obnoxious odors, disturbing noises, or
other nuisances.  Upon the expiration or earlier termination of this lease, the
LESSEE shall surrender and return the Leased Premises and all its fixtures in
good condition, ordinary wear and tear excepted. Any injury or damage to the
Leased Premises or the Building or any part thereof, caused by LESSEE, its
employees and agents, guests and visitors, shall be repaired or replaced
immediately by LESSEE at its own expense; provided that, if the LESSEE should
fail to do so, the LESSOR may, at its discretion, effect the repair and/or
replacement and charge the cost thereof to the LESSEE.


c) The LESSEE shall take reasonable precautions necessary to protect the
interior of the Leased Premises against damage by storm, typhoon or like
threats.  The LESSEE shall also see to it that the Leased Premises are used in a
manner that will not disturb the peace and tranquility of the other tenants of
the Building.


11.  AIR-CONDITIONING  - The centralized air-conditioning facilities in the
Floor where the Leased Premises are located will be in operation from 8:00 A.M.
to 5:00 P.M. from Monday to Fridays (exclusive of holidays), and from 8:00 A.M.
to 12:00 noon on Saturdays (also excluding holidays).  The cost of maintenance
of the centralized air-conditioning facilities shall be borne by the Lessees of
the Building in proportion to their respective floor areas.  In the event the
LESSEE requests and LESSOR grants the use of the air-conditioning facilities
beyond the regular hours aforestated, the LESSEE shall answer for the additional
electricity consumption and cost of additional usage and maintenance of the
facilities as billed by LESSOR; all such charges and costs shall be paid within
thirty (30) days from receipt of the LESSOR's billing.


12.A.  OTHER ELECTRICAL APPLIANCES - No additional air-conditioning units other
than the centralized air-conditioning system shall be allowed to be used or
installed in the Leased Premises without the written consent of the LESSOR,
which consent shall not be unreasonably withheld, conditioned or
delayed..  Except for the usual electrical office equipment or appliances such
as electric typewriters, computers, calculators, photocopying machines,
mimeographing machines, telex or fax machines, small refrigerator and small
coffee maker, no other electrical equipment or appliance shall be installed or
used in the Leased Premises without the prior written consent of the
LESSOR.  The use of gas/electric stoves/ovens for the purpose of cooking food,
heating of water or cooked food, beverages or other liquids is absolutely
prohibited.


12.B.  EXTRA ELECTRICAL OUTLETS, ETC.  -  The installation of additional
electric, water, telephone and/or teletype connections in the Leased Premises
shall be for the account and expense of the LESSEE and may be made only after
obtaining the written consent and approval of the LESSOR.


Uniform standard electric fixtures found in the Leased Premises at the
commencement of the lease have been supplied by the LESSOR; thereafter. any
replacement thereof shall be at the expense of the LESSEE and with the prior
written consent of the LESSOR which consent shall not be unreasonably withheld,
conditioned or delayed.


13.  EMERGENCY GENERATOR SET - The Building is provided with an emergency
generator set in case of power failure.  Subject to the written approval of the
LESSOR, the LESSEE may avail the use of said generator set by tapping or
connecting its electrical devices with said generator set.  The LESSEE shall pay
its corresponding proportionate consumption of electricity, including the costs
of installation and maintenance thereof, to the LESSOR.


The emergency generator set facility shall be in operation from 8:00 A.M. to
5:00 PM from Monday to Friday (exclusive of holidays), and from 8:00 A.M. to
12:00 noon on Saturdays (also excluding holidays).  In the event the LESSEE
desires to avail of said facility beyond the aforementioned regular hours, the
LESSEE shall make special arrangements with the LESSOR for such extended
availment and inform the latter at least two (2) hours prior to the intended
time of extended use, subject to LESSOR's determination as to whether said
facility may be availed of to service the LESSEE'S requirement.


14.  DISCLAIMER OF LIABILITY - The LESSOR shall not be held liable by the LESSEE
in any manner for the non-operation (due to breakdown or any other cause) of the
emergency generator set, elevators, water pump and/or other facilities of the
Building or the Leased Premises, nor for the failure of electricity or other
utilities due to causes beyond the control of LESSOR.


15.  TRANSFER OF OWNERSHIP OF BUILDING– In the event ownership of the Leased
Premises is transferred to another person or entity, all the terms and
conditions of this Contract shall remain valid and subsisting and shall be
binding on the transferee. In such an event, the parties hereto agree to execute
another contract of lease for the remainder of the Lease Period or any extension
or renewal thereof, containing exactly the same terms and conditions as herein
contained, to be signed by the transferee of the Building and the LESSEE.


16.           AREAS OF INGRESS/EGRESS - The external sidewalks, doorways,
entries, alleyways, passages, corridors, stairways, fire escapes and elevators
and lobbies of the Building shall not be obstructed nor used by the LESSEE for
any other purpose than ingress to and egress from the Leased Premises or the
Building.


17.  INFLAMMABLE AND EXPLOSIVE MATERIALS  - The LESSEE shall not bring into or
store in the Leased Premises or the Building or any part thereof, any material
or thing that is inflammable or explosive in nature, nor install therein any
apparatus, machinery or equipment (except those which may ordinarily or
reasonably be used or needed by LESSEE in the pursuit of its business) which may
cause obnoxious odors, pollution, tremors or noise or which may expose the
Leased Premises to fire or increase the fire hazard of the Building or which may
tend to increase the insurance rate for the Building, or any other articles
which the LESSOR may reasonably prohibit, it being understood that should the
LESSEE violate this provision, it shall be answerable for all damages caused
thereby.


18.  SUB-LEASE OR ASSIGNMENT OF LEASE - The LESSEE shall not directly or
indirectly sub-lease, or assign, transfer, convey or in any manner encumber his
right of lease over the Leased Premises or any portion thereof under any
circumstances and in any form whatsoever; any contract that may be made, or
transaction entered into, in violation of this provision shall be null and
void.  It is expressly understood and agreed by the parties that the business
reputation and financial capacity of the LESSEE as herein represented, and the
nature of the occupancy of the Leased Premises as above restricted and
constituted, are special considerations and inducements for the granting of this
lease contract by the LESSOR; consequently, any violation, direct or indirect,
of any of the stipulations hereof, including this provision on the prohibition
against sub-lease and assignment of lease, shall automatically and irrevocably
terminate this Contract of Lease from the time such violation occurs. The
LESSOR, however, has the absolute and unrestricted right to assign, transfer or
otherwise convey its rights under this Contract in favor of any person,
affiliate or subsidiary.


19.  JANITORIAL, SECURITY AND OTHER SERVICES  - Janitorial, maintenance,
security and/or other services in the Leased Premises exclusively used or
enjoyed by the LESSEE shall be the exclusive responsibility of, and for the sole
and exclusive account of the LESSEE, who shall make the necessary arrangements
with and pay directly to the parties concerned.  Facilities and/or services used
in common by Lessees of the Building shall be paid for by them in proportion to
the areas leased by them.  Such services may include, but not limited to,
janitorial, maintenance, security, electrical, plumbing and air-con maintenance.


20.  TAXES, LICENSES AND PERMITS - The LESSEE hereby agrees to pay all charges,
taxes, assessments and impositions which may, at any time during the lease
period, be imposed or charged by the governmental authority in respect of the
operation of the LESSEE's business on the Leased Premises.  The LESSEE shall
obtain, in its own name, all licenses and permits required for the operation of
its business.


In addition, LESSEE shall be liable to Value Added Tax on all payments made to
the LESSOR except when the LESSEE is exempted from Value Added Tax as attested
to by a VAT-Exempt Certificate.


21.  GARBAGE RECEPTACLES  -  The LESSEE shall provide itself, at its own expense
and cost, with receptacles which the Municipal Ordinances and the Ayala
Commercial Estate Association or its successors may require to hold and contain
waste matter, garbage and refuse and shall deposit them within the Leased
Premises or at such places as may be designated by LESSOR.  The garbage fees
assessable against the Building shall be paid by the LESSEES in proportionate
share.


22.  INSURANCE  - The LESSEE shall be responsible for obtaining the appropriate
insurance coverage on its properties and improvements found or located within
the Leased Premises.


23.           SECURITY - LESSOR shall provide a 24-hour security detail to
police the main
entrance(s) and exit(s) of the Building, but LESSOR shall not in any manner be
held accountable or liable for any loss or damage that may be suffered by the
LESSEE in or about the Leased Premises or any part of the Building due to theft,
robbery, arson and other crimes.  LESSEE may provide its own security guards for
its Leased Premises, but LESSEE shall give prior written notice to the Building
Administrator of the assignment of such security guards, and furnish such
details and other information as may be reasonably requested.  The LESSEE shall
cause its security guards to  (i) coordinate and cooperate fully with the
LESSOR's security detail at all times, and  (ii) be subject to the overall
supervision and direction of the Building Administrator.


24.  DESTRUCTION OF LEASED PREMISES  - If the Leased Premises are destroyed in
whole or in substantial part by fire, earthquake or any other cause not
attributable to the acts of the LESSEE, its agents and employees, guests,
customers or visitors, then this lease shall ipso facto terminate, and LESSOR
shall have no further obligation to LESSEE except to return the unused portion
of the paid rent to the LESSEE within a reasonable period of time, and the
latter shall immediately vacate and surrender the Leased Premises to the
LESSOR.  In case of minor damage to the Leased Premises due to fire, earthquake
or any other cause not attributable to the acts of the LESSEE, its employees,
guests, customers or visitors, the LESSOR shall undertake expeditious repairs of
such damage.


25.  EXPROPRIATION - In the event that expropriation proceedings involving or
affecting the Leased Premises or the Building are instituted during the period
of this lease by any instrumentality of the Government or by any other entity
with authority to exercise such power, either party may rescind this Contract
should the Leased Premises become no longer useful for the purposes of this
lease, upon giving the other party thirty (30) calendar days' prior written
notice thereof.  In case of such expropriation, the LESSEE hereby
unconditionally and irrevocably relieves and releases the LESSOR from any and
all liability under this Contract, without prejudice to whatever recourse the
LESSEE may have against the expropriating entity on account of damage done or
caused to it or its properties.


26.  DISTURBANCE OF POSSESSION - Disturbance or discontinuance of the LESSEE's
possession of the Leased Premises due to causes beyond the reasonable control of
the LESSOR shall confer no right of any kind to the LESSEE as against the
LESSOR.


27. STRIKES, LOCKOUTS AND OTHER LABOR DISPUTES - In the event that, as a result
of labor disputes or activities involving the LESSEE or arising in anyway from
the conduct of LESSEE's business, a picket line is established upon the Leased
Premises or in the vicinity thereof, or there is any other activity which, in
the judgment of the LESSOR, interferes with or affects the operations of the
LESSOR and the other lessees, the LESSOR may terminate this Contract by advance
written notice to the other party.  Any extra security services contracted by
the LESSOR by reason of such occurrence(s) shall be for the account of the
LESSEE.


28.  ABANDONMENT OF LEASED PREMISES  - In case the Leased Premises shall be
abandoned, deserted or vacated before the expiration of this lease, or any of
the terms and stipulations hereof be violated, the LESSOR shall have the right
to enter the same as the agent or attorney-in-fact of the LESSEE, and the LESSOR
shall furthermore have the option to relet the same to any other party without
prejudice to any right of action against the LESSEE.


29.  RENOVATIONS, ALTERATIONS, ADDITIONS, OR IMPROVEMENTS  - The LESSEE shall
not make or introduce any alterations, renovations, improvements or additions to
the Leased Premises or to the Building without first securing the prior written
consent of LESSOR.  LESSOR, however, has the absolute and unqualified right to
refuse any request of LESSEE to make or introduce such alterations, renovations,
additions or improvements as do not meet the specifications of, or are otherwise
unacceptable to the LESSOR.  However, the prior consent of the LESSOR shall not
relieve the LESSEE from the responsibility of obtaining the relevant permit from
the appropriate governmental authorities; neither will it relieve the LESSEE
from full compliance with all Building or Fire Codes and Regulations.  All
expenses for any permit and government inspection fee shall be for the LESSEE's
own account.  The LESSOR shall have the right to inspect the work during and
after completion thereof to assure such compliance.


Upon the expiry or earlier termination of this Contract, all fixed and permanent
improvements introduced or made on the Leased Premises by the LESSEE shall inure
to the benefit of, and become the property of the LESSOR without any need to
reimburse the cost thereof to the LESSEE.  All apparatus, fixtures and equipment
as well as constructions, shelving, and the like, which are not permanently
attached to the Leased Premises or to the Building and which may be removed
without damage to the Leased Premises or the Building or any part thereof, shall
remain the property of the LESSEE, to be removed from the Leased Premises upon
the expiration or earlier termination of this Contract, without prejudice to
LESSOR's right of retention to defray any and all damage, loss or expense caused
by or unpaid rent due from LESSEE.


30.  REPAIRS AND MAINTENANCE - LESSEE shall, at its own expense, maintain the
Leased Premises in good order and condition.  All expenses for replacement of
electrical bulbs and for the repair of locks, electrical switches and all other
items included in the Leased Premises, except for damages resulting from
structural defects in the Building, shall be for the account of the
LESSEE.  When the Leased Premises are returned, these items must be intact and
in good working condition.


Breakage of glass materials or other breakable items within the Leased Premises
caused by the fault or negligence of LESSEE, its agents, employees, guests or
visitors, shall likewise be for the account of and be paid for by the LESSEE.


Existing electric, plumbing or other service installations in the Leased
Premises and the Building shall not be tampered with, changed, altered or new
installations made without the LESSEE first securing the prior written consent
of LESSOR.


Damage to any part of the Leased Premises or the Building which may be caused
through the malicious or negligent acts of the LESSEE, its employees, agents,
guests or visitors or by persons for whose acts LESSEE is responsible, shall be
the liability of and be paid for by the LESSEE.  The repair of the damages
caused shall be undertaken by LESSEE thru qualified and/or licensed workmen or
contractors at LESSEE's expense, and in case of failure of LESSEE to undertake
immediately such repairs or restoration, the same may be effected by LESSOR and
all expenses incurred therefor shall be charged against and paid by LESSEE
within five (5) calendar days from written demand for payment by LESSOR.


31.  ACCESS FOR REPAIRS, ETC.  -  The LESSEE shall, at all times, provide the
LESSOR and its employees, agents and representatives unhampered access to the
Leased Premises for the purpose of carrying out repairs, maintenance, renovation
or repainting works, or of undertaking all works necessary or useful for the
preservation, conservation or decoration of the Building or any part
thereof.  No compensation or claim shall be allowed against the LESSOR by reason
of any inconvenience, annoyance or injury to the LESSEE'S business that may
arise by virtue of the LESSOR undertaking any work covered by this provision.


32.  INSPECTION OF PREMISES - The LESSOR's agents and representatives shall have
the right to enter the Leased Premises at all reasonable hours to inspect and
examine the same, or at any time whenever necessary, such as in cases of fire or
other emergencies, for the operation, maintenance and/or protection of the
Building or its installations, and during the last six (6) months of the lease,
to exhibit the Leased Premises to prospective tenants.


33. RULES, REGULATIONS, ETC.  -  The LESSEE shall at all times comply with, and
shall cause its agents, employees, visitors and guests to likewise comply with,
all rules and regulations which may be promulgated from time to time by the
LESSOR or the Building Administrator, and with all the statutes, laws,
ordinances, rules and regulations promulgated by the duly constituted
authorities of the local or National Government relating to the use, occupancy,
safety and sanitation of the Leased Premises and of the Building.


34.  COMPLIANCE WITH LAWS  - In the conduct of its business, the LESSEE shall
comply with all laws, decrees, ordinances, rules and regulations promulgated by
the Government of the Republic of the Philippines, its subdivisions, agencies
and instrumentalities and shall indemnify and render the LESSOR free from and
harmless against any claims, suits, damages or proceedings arising out of or in
connection with any violation thereof.


35.  LIABILITY FOR SUITS, ETC.  -  The LESSEE shall indemnify and hold the
LESSOR free from and harmless against any and all actions, suits, damages,
liabilities, claims, costs and expenses whatsoever arising out of or in
connection with the non-compliance by the LESSEE or any of its agents,
employees, guests or customers with the applicable statutes, laws, ordinances,
rules and regulations referred to above.


             36.  LOSS, INJURY OR DAMAGE TO THIRD PERSONS  - The LESSEE hereby
assumes full and exclusive responsibility for any loss, injury or damage to the
Leased Premises itself, the LESSEE, its employees, guests, visitors or other
individuals, and their respective properties, while remaining either casually or
on business in any part of the Leased Premises from any cause whatsoever and
further binds itself to indemnify and hold the LESSOR free and harmless from any
such claim for loss, injury or damage excepting only where such loss, injury or
damage is due solely to the gross negligence or fault of the LESSOR.


37.  LESSOR SHALL NOT BE LIABLE NOR RESPONSIBLE -


 
 a)
For the presence of bugs, vermin, ants, termites and other insects, rodents and
pests, if any, in the Leased Premises; but the LESSEE is required to free the
Leased Premises of their presence;



 
 
 b)
For the failure of water supply, electric current and/or communications systems
as well as all other utilities and facilities in the Leased Premises or the
Building due to causes not within the LESSOR's reasonable control;



 
c)
  For any loss, injury or damage caused or occasioned by, or arising from
bursting or leaking of plumbing, gas, water and/or other pipes, or air-
conditioning system, or the bursting, leaking destruction of any cistern, tank,
wash stand, water closet, or waste pipe in, above, upon or about the Leased
Premises;



d)  
For any loss, damage or injury arising from the acts or negligence of LESSEE or
its agents, employees, representatives or any and all other persons.



38.  TERMINATION OF LEASE  - The LESSEE agrees to promptly and peaceably return
and surrender the Leased Premises at the expiration of the term of this lease or
its earlier termination, as the case may be, in as good condition as reasonable
wear and tear will permit and without any delay whatsoever, devoid of all
occupants, furniture, articles and effects of any kind other than such
properties, alterations, installations, additions or improvements, ownership
over which accrues in favor of the LESSOR in accordance with the provisions of
this Contract, without prejudice to LESSOR's right of retention to defray any
and all damages caused by or unpaid rent due from LESSEE.


39.  NO WAIVER - The failure of the LESSOR to insist upon a strict performance
of any of the terms, conditions, stipulations and covenants hereof shall not be
deemed a relinquishment or waiver of any right or remedy that LESSOR may have
nor shall it be construed as a waiver of any subsequent breach or default of the
terms, conditions, stipulations and covenants hereof which shall continue to be
in full force and effect.  No waiver by the LESSOR of any rights under this
Contract shall be deemed to have been made unless expressed in writing and
signed by the LESSOR.


All remedies granted to the LESSOR under this Contract or elsewhere shall be
deemed cumulative and non-exclusive.


40.  BREACH OR DEFAULT  -  (a) The LESSEE agrees that all the stipulations
herein shall be deemed essential conditions hereof, and that if default or
breach be made of any such conditions, the LESSOR shall have the absolute and
unrestricted right to terminate and cancel this Contract upon five (5) calendar
days' written notice delivered at the Leased Premises or posted on the main door
thereof, and in such event, the LESSEE hereby irrevocably empowers LESSOR, its
authorized agents, employees and/or representatives as the LESSEE's duly
authorized attorneys-in-fact, even after the termination, expiration or
cancellation of this Contract, with full powers and authority to open, enter,
repossess, secure, enclose, fence or otherwise take full and complete physical
possession and control of the Leased Premises and all its contents without
resorting to court action and/or to summarily disconnect electrical, water,
telephone and other utility services to the Leased Premises; LESSEE further
agrees to pay the LESSOR the proportional rent, utilities and common area
expenses until such time the LESSEE actually vacates the Leased Premises
regardless of the date of termination of this Contract by the LESSOR.


LESSEE furthermore irrevocably empowers LESSOR, its authorized agents, employees
and representatives to take inventory and possession of whatever equipment,
furniture, fixtures, articles, merchandise, etc. found in the Leased Premises
belonging to LESSEE and to place the same in LESSOR's custody for safekeeping,
charging the LESSEE the corresponding storage fees therefor; that in case LESSEE
fails to claim said items from storage, and simultaneously liquidate any
liability with LESSOR within fifteen (15) calendar days from date of said
transfer to LESSOR's custody, LESSOR is likewise hereby expressly authorized and
empowered by LESSEE to dispose of said property/ies in a public sale before a
Notary Public of LESSOR's choice and to apply the proceeds thereof to whatever
liability and/or indebtedness LESSEE may have to LESSOR plus reasonable expenses
for the same, including storage fees, and the balance if any, shall be turned
over to LESSEE.


LESSEE hereby expressly agrees that any or all acts performed by LESSOR, its
authorized agents, employees and/or representatives under the provisions of this
paragraph may not be the subject of any petition for a writ of preliminary
prohibitory or mandatory injunction in court, and that LESSOR and/or authorized
agents, employees and representatives shall be free from any civil and/or
criminal liability or responsibility whatsoever therefor.


In case this Contract is terminated or cancelled, whether judicially or
extra-judicially, by reason of any default or breach committed by the LESSEE,
the said LESSEE shall be fully liable to the LESSOR for the damages that is
sustained by the latter, actual or consequential, resulting from such default or
termination.


(b) JUDICIAL RELIEF  - Should the LESSOR be compelled to seek judicial relief
against the LESSEE, the latter shall, in addition to any other damages that may
be awarded to the LESSOR, pay an amount equivalent to 30% of the entire amount
claimed in the complaint, as and by way of attorney's fees, which amount shall
in no case be less than P 30,000.00, aside from the costs of litigation and the
expenses which the law entitles the LESSOR to recover from the LESSEE.


41.  CAPTIONS - The captions appearing in this Contract are inserted only as a
matter of convenience and for reference, and in no way define, limit or
prescribe the scope and intent of this Contract or any of the provisions hereof.


42           SEPARABILITY - The invalidity or unenforceability of any provision
hereof shall not affect or impair the other provisions which otherwise can be
given full force and effect.


43.  ENTIRE AGREEMENT  - This Contract constitutes the complete and exclusive
statement of the terms and conditions of the Contract of Lease between the
parties with respect to the subject matter referred to herein.  No statement or
agreement, oral or written, made prior to the execution hereof, and no prior
conduct or practice of either party shall vary or modify the written terms and
conditions set forth in this Contract.  No alterations, additions or variations
of the terms and conditions of this Contract shall be valid unless made in
writing and signed by both parties hereto.


44.  NOTICES - ALL notices or demands of any kind of which LESSOR may be
required or may desire to serve on LESSEE under the terms of this lease may be
served (as an alternative to personal service) by submitting a copy of such
demand or notice or by mailing a copy thereof to the Leased Premises.  Service
shall be deemed complete at the time of the leaving of such notice as aforesaid
or within five (5) calendar days from mailing of same.  All notices from LESSEE
to LESSOR may be served on LESSOR at Jaka 6780 Building Administration Office or
at such other address as LESSOR may in writing designate to LESSEE.


45.  VENUES - Venue of all actions, arising from or in connection with this
Contract shall be the proper courts of Makati City, all other venues being
expressly waived.


46.  BUILDING ADMINISTRATOR  - The LESSEE hereby recognizes the authority of the
LESSOR to designate LANDEV CORPORATION, as Property Manager, who shall act as
the LESSOR's representative in all matters related to this Contract of
Lease.  The LESSEE further recognizes and acknowledges the authority of LANDEV
CORPORATION or its duly appointed Building Administrator in all matters
pertaining to this Contract.


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be signed
and executed on the date and at the place first above written.




AVERON HOLDINGS CORPORATION
MBS TEK Corporation

(Lessor)        
                (Lessee)                                                                    

 
By:  /s/ Loida C.
Papilla                                                                                     By:  /s/
Emelda J. Perez


Loida C.
Papilla                                                                                         Emelda
J. Perez
Assistant Vice
President                                                                                  VP,
Human Resources
 

 
/s/Adeline N.
Carbonell                                                                           


ADELINE N.
CARBONELL                                                                           
Senior Vice President
Head – Asset management Disposition &
Remedial Group






SIGNED IN THE PRESENCE OF:




    _________________________         __________________________








ACKNOWLEDGMENT


REPUBLIC OF THE PHILIPPINES )
MAKATI CITY ) S.S.


BEFORE ME, the undersigned Notary Public in and for Makati City this 11 day of
October, 2007, personally appeared:


Name                                           Community Tax
Certificate                                                                     Date/Place
Issued


Loida C.
Papil                                                                                     01576129                                1/12/07
- Manila
Adeline N.
Carbonell                                                                                     04875172                                3/07/07-
Manila
Emelda J.
Perez                                                                                     18353674                                3/2/07–Quezon








Corporate Certificate                   Date/Place Issued


Averon Holdings Corp.
MBS TEK
Corp.                                                                0620051467                                 07/01/05
– Mandaluyong City




known to me and to me known to be the persons who executed the foregoing
instrument, and they  acknowledged to me that the same is their own free and
voluntary act and deed.


This instrument pertains to a Contract of Lease covering the 1,017 square meters
gross floor area of the entire 5th  Floor of JAKA 6780 Building and consists
of  ______ (__) pages, including this page wherein this acknowledgment is
written, as well as the attached Annex "A", duly signed by the herein parties
and their instrumental witnesses.


WITNESS MY HAND AND NOTARIAL SEAL on the date and at the place first above
written.


Doc. No. __52___:
Page No. __12___:
Book No. _xx____:
Series of  2007